DETAILED ACTION
Response to Amendment
 The amendment filed on 01/31/2022 has been entered and considered by Examiner. Claims 20, 25, 26, 29-48 are presented for examination. 
Election/Restrictions
Applicant elected without traverse to prosecute claims associated with group 3 related to Claim 20 is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected group will be prosecuted. The restriction is made Final. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 25, 29, 31, 33-35, 39, 40, 42, 44, 46, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Moshe et al. (US Pub. 20130089085 A1).
	For claims 20 and 39, Ben-Moshe discloses a method comprising: 
	receiving, from a remote system, identifier data representing a first identifier associated with a Wi-Fi enabled device [0044, 0063], the Wi-Fi enabled device being unconnected to a wireless router (10/20) (beacon frame to establish a Wi-Fi Session with the Wi-Fi enabled UE) [0068]; 
based at least in part on the receiving of the identifier data, generating a first beacon frame by at least adding the first identifier to a first field of the first beacon frame, the first beacon frame being associated with a Wi-Fi protocol [0063-65]; and 


	Claim 20 differs from the claim above by the additional recitation of the following limitation, which is also taught by Ben-Moshe. Ben-Moshe further discloses a wireless router comprising: one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors cause the one or more processors to perform operations [0028, 0182, 0186]. All other identical limitations are rejected based on the same rationale as shown above.

	For claims 25 and 40, Ben-Moshe discloses the Wi-Fi protocol includes IEEE 802.11 [0040].

	For claims 29 and 42, Ben-Moshe discloses the generating of the first beacon frame that is associated with the Wi-Fi protocol comprises: 
	generating a standard beacon frame that is associated with the Wi-Fi protocol [0063-65]; and 
generating the first beacon frame by updating the first field of the standard beacon frame to include the first identifier (adding an identifier to an packet field of the beacon frame) [0063-65].

	For claims 31 and 44, Ben-Moshe discloses the generating of the first beacon frame further includes adding a header that is detectable by the Wi-Fi enabled device to the first field [0063-65].

	For claims 33 and 46, Ben-Moshe discloses storing second identifier data representing a second identifier (FEC/Compression/destination identifier) associated with the wireless router [0150, 0163, 0191], 
wherein the generating of the first beacon frame further includes adding the second identifier to a second field of the first beacon frame (other FEC/Compression/destination identifier can be added in another packet field of the first beacon) [0150, 0163, 0191].

	For claim 34, Ben-Moshe discloses the generating of the first beacon frame further comprises generating the first beacon frame by adding a command to communicate with the remote system [0063-65].

	For claims 35 and 47, Ben-Moshe discloses based at least in part on the sending of the first beacon frame, establishing a wireless connection with the Wi-Fi enabled device [0063-65]; 
	receiving command data from the remote system [0063-65]; and 
	sending, using the wireless connection, the command data to the Wi-Fi enabled device [0063-65].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 26, 30, 37, 38, 41, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Larmo et al.  (US Pub. 20180184445 A1).

	For claims 26 and 41,	Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Larmo. 
Larmo discloses generating a second beacon frame associated with the Wi-Fi protocol, wherein the second beacon frame does not include the first identifier (Step 56 shows the second beacon may contain another identifier that’s different from the first identifier) [0108]; and 
	sending the second beacon frame to the Wi-Fi enabled device (step 58) [0103].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Larmo to ensure the data frame contain proper identification information, thus, improving data transmission efficiency. 

	For claims 30 and 43, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses the first field comprises a traffic identification map (TIM) field [0050], and wherein the updating of the TIM field of the standard beacon frame comprises adding one or more first bits associated with the first identifier after one or more second bits that are standard for the TIM field [0112, 0044].

	

	For claim 37, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses generating a second beacon frame by at least adding the first identifier to a field of the second beacon frame, the second beacon frame being associated with the Wi-Fi protocol (Step 56 shows the second beacon may contain another identifier that’s same or different from the first identifier) [0108]; 
	determining that a period of time has elapsed since the sending of the first beacon frame (sending the second frame after the first transmission period)[0053, 0083, 0092]; and 
based at least in part on the determining that the period of time has elapsed, sending the second beacon frame to the Wi-Fi enabled device [0053, 0073].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Larmo to ensure the transmission of a data frame has proper transmission timing, thus, improving data transmission effectiveness. 


But Ben-Moshe doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses generating a third beacon frame that is associated with the Wi-Fi protocol [0080], 
	the another beacon frame including a standard beacon frame that does not include the first identifier (Step 56 shows the another beacon may contain another identifier that’s different from the first identifier) [0108]; and 
	during the period of time, sending the third beacon frame [0080]. 
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Larmo to ensure the transmission of a data frame has proper transmission timing, thus, improving data transmission effectiveness. 

	For claim 48, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Larmo. 
	Larmo discloses during a period of time since the sending of the first beacon frame, sending at least a second beacon frame, the at least the second beacon frame not including the first identifier (Step 56 shows the second beacon may contain another identifier that’s different from the first identifier) [0108, 0053]; and 
	at the elapse of the period of time, sending a third beacon frame to the Wi-Fi enabled device, the third beacon frame including the first identifier [0053, 0080].
. 

Claims 32 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Wrenn (US Pat. 6847647 B1).
	For claims 32 and 45, Ben-Moshe discloses all limitations this claim depends on.
But Ben-Moshe doesn’t explicitly teach the following limitations taught by Wrenn. 
	Wrenn discloses the generating of the first beacon frame comprises generating the first beacon frame by: 
	adding one or more first bits associated with the header to the first field (including a bit for destination identifier of a frame header) (col. 9 lines 40-51; claim 1); and 
	adding one or more second bits associated with the first identifier to the first field and after the one or more first bits (including a bit for originator identifier) (col. 9 lines 40-51; claim 1).
Since, all are analogous arts addressing data frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Wrenn to ensure the data frame contain sufficient bit for identification information, thus, improving data transmission quality. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Moshe et al. (US Pub. 20130089085 A1) in view of Pang (US Pub. 20180077111 A1).
For claim 36,	Ben-Moshe discloses all limitations this claim depends on.
	Ben-Moshe discloses sending the second beacon frame to the Wi-Fi enabled device [0068].
	But Ben-Moshe doesn’t explicitly teach the following limitation taught by Pang. 
	Pang discloses determining a location associated with the wireless router; 
	generating a second beacon frame by at least adding the location to a field (510) of the second beacon frame, the second beacon frame being associated with the Wi-Fi protocol (802.11 standard) [0022, 0014]; and 
	Pang also discloses sending the second beacon frame to the Wi-Fi enabled device [0022].
Since, all are analogous arts addressing beacon frame use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ben-Moshe and Pang to ensure the data frame contain proper identification information, thus, improving data transmission efficiency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170347372 A1 -  an access point may receive, from a set of electronic devices, one or more buffer status reports that indicate that at least a subset of the electronic devices have uplink data associated with one or more access categories. In response, the access point may create a group of uplink virtual queues for one or more electronic devices in the subset based on the one or more buffer status reports, where a given uplink virtual queue corresponds to a particular access category and a given electronic device. The access point may start one or more 
US 20140211678 A1 - an apparatus for wireless communications includes a receiver configured to wirelessly receive a message comprising a time for the apparatus to wake up and instructions to execute an action in response to receiving a paging frame from a wireless communication device. The receiver is further configured to receive the paging frame from the wireless communication device. The apparatus further includes a processor configured to execute the action in response to receiving the paging frame. In one implementation, receiving the paging frame comprises comparing an address of the paging frame with an address of the apparatus. The action may include one or more of sending a power save poll frame, waiting for packet reception, receiving the beacon, and receiving the delivery traffic indication message beacon.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone 

/PAKEE FANG/
Primary Examiner, Art Unit 2642